Name: Commission Regulation (EEC) No 1600/84 of 6 June 1984 on the supply of various consignments of cereals and rice to Senegal as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 152/24 Official Journal of the European Communities 8 . 6 . 84 COMMISSION REGULATION (EEC) No 1600/84 of 6 June 1984 on the supply of various consignments of cereals and rice to Senegal as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas on 30 May 1984 the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organi ­ zations :Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 28 thereof, Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (l0), as last amended by Regulation (EEC) No 3323/81 ("); whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1 566/83 (4), and in particular Article 25 thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (*), as amended by Regulation (EEC) No 3331 /82 (*), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment 0, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (8), as last amended by Regulation (EEC) No 2543/73 (9), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto. Article 2 (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6. 1982, p. 1 . P) OJ No L 166, 25. 6 . 1976, p. 1 . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (4) OJ No L 163, 22. 6. 1983, p. 5. 0 OJ No L 281 , 1 . 11 . 1975, p . 89 . ( «) OJ No L 352, 14. 12. 1982, p . 1 . 0 OJ No L 124, 11 . 5 . 1984, p . 1 . (8) OJ No 106, 30 . 10 . 1962, p. 2553/62. O OJ No L 263, 19 . 9 . 1973, p . 1 . H OJ No L 192, 26. 7. 1980, p. 11 . (") OJ No L 334, 21 . 11 . 1981 , p . 27 . 8 . 6 . 84 Official Journal of the European Communities No L 152/25 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 June 1984. For the Commission Poul DALSAGER Member of the Commission No L 152/26 Official Journal of the European Communities 8 . 6 . 84 ANNEX I 1 . Programme : 1984 2. Recipient : Senegal 3 . Place or country of destination : Senegal 4. Product to be mobilized : common wheat 5. Total quantity : 7 000 tonnes 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Ã Ã ¹Ã ±Ã Ã µÃ ¹Ã Ã ¯Ã Ã µÃ Ã  Ã Ã ³Ã ¿Ã Ã Ã ½ Ã Ã µÃ Ã Ã ³Ã ¹Ã ºÃ Ã ½ Ã Ã Ã ¿Ã Ã Ã ½Ã Ã Ã ½  Ã ¥Ã Ã Ã Ã Ã (Ã ¥DÃ GÃ Ã ¡), Ã Ã Ã ±Ã Ã ½Ã Ã ½ 5 (Acharnon), Ã Ã ¸Ã ®Ã ½Ã ± 108 (AthÃ ¨nes / Athen / Athens) (telex 221 734 / 35 / 36) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of die goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (moisture : 14,5 % maximum) 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'FROMENT / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE DU SÃ NÃ GAL' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Dakar 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 19 June 1984 16. Shipment period : 1 to 31 July 1984 1 7. Security : 6 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. 2. The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Senegal, c/o 'Diplomatic Bag', Berlaymont 1 / 123, 200 rue de la Loi, B- 1 049 Brussels . 8 . 6 . 84 Official Journal of the European Communities No L 152/27 ANNEX II 1 . Programme : 1984 2. Recipient : Senegal 3 . Place or country of destination : Dakar (Senegal) 4. Product to be mobilized : maize 5. Total quantity : 5 000 tonnes 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©reales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 270 807 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : (a) maize for human consumption, of sound merchantable quality, free of odour and pests (b) moisture content : 1 5 % (c) total percentage of matter other than basic cereals of unimpaired quality : 5 %, of which :  percentage of broken grains : 2 % ("broken grains' means pieces of grain or grains which pass through a sieve with a circular mesh 4,5 mm in diameter)  percentage of grain impurities : 2 % ('grain impurities' means grains of other cereals, grains damaged by pests and grains of abnormal coloration, the latter being grains which have acquired, through heating, a darkish brown colour on a fairly substantial part of the tegument and of the kernel and are not damaged grains)  percentage of sprouted grains : 0,5 %  percentage of miscellaneous impurities : 0,5 % ("miscellaneous impurities' consist of weed seeds, damaged grains, extraneous matter, husks, dead insects and fragments of insects) 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags 50 kg  marking on the bags in letters at least 5 cm high : 'MAÃ S / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE DU SÃ NÃ GAL' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Dakar 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 19 June 1984 16 . Shipment period : 1 to 31 July 1984 1 7 . Security : 6 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 2. The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Senegal, c/o 'Diplomatic Bag', Berlaymont 1 / 123, 200 rue de la Loi, B-1049 Brussels. No L 152/28 Official Journal of the European Communities 8 . 6. 84 ANNEX III 1 . Programme : 1984 2. Recipient : Senegal 3 . Place or country of destination : Senegal 4. Product to be mobilized : broken rice 5 . Total quantity : 2 000 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Ente nazionale Risi, piazza Pio XI, 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : (a) broken rice for human consumption, of sound merchantable quality, free of odour and pests, of at least the standard quality for which the threshold price is fixed (b)  moisture : 1 5 % t  pieces of rice : 1,5 % maximum  chalky grains : 6 % maximum  grains striated with red : 10 % maximum  spotted and/or stained grains : 4 % maximum  yellow and/or amber grains : 1,175 % maximum (c) tolerance of extraneous matter consisting of :  mineral and vegetable inedible substances, provided that they are not toxic : 0,01 %  extraneous broken grains or parts thereof, edible : 0,10 % 10 . Packaging :  in bags  quality of the bags : new jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'BRISURES DE RIZ / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE DU SÃ NÃ GAL' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Dakar 14. Procedure to be applied in order to determine1 supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 18 June 1984 16. Shipment period : 1 to 31 July 1984 17. Security : 12 ECU per tonne Notes : 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 2. The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Senegal, c/o 'Diplomatic Bag', Berlaymont 1 / 123, 200 rue de la Loi , B-1049 Brussels ,